Exhibit 10.1
 
FIFTH AMENDMENT TO CREDIT AGREEMENT
 
THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of the 1st day of January, 2012, by and among ZOLTEK COMPANIES, INC., a
Missouri corporation having its chief executive office and principal place of
business located at 3101 McKelvey Road, St. Louis, Missouri 63044 (“Parent”),
ZOLTEK CORPORATION, a Missouri corporation, ENGINEERING TECHNOLOGY CORPORATION,
a Missouri corporation, and ZOLTEK PROPERTIES, INC., a Missouri corporation,
(individually and collectively hereinafter “Borrowers”; all references to
“Borrowers” or “Borrower” shall mean each and all of the Borrowers) and BMO
HARRIS BANK N.A., successor-by-merger to M&I Marshall & Ilsley Bank (the
“Bank”), with an office at 13205 Manchester Road, St. Louis, Missouri 63131.


W I T N E S S E T H:


WHEREAS, Bank and Borrowers are parties to that certain Credit Agreement dated
as of May 11, 2001, as amended by that certain First Amendment to Credit
Agreement dated as of February 13, 2003, by that certain Second Amendment to
Credit Agreement dated as of January 13, 2004, by that certain Third Amendment
to Credit Agreement dated as of December 21, 2006, and by that certain Fourth
Amendment to Credit Agreement dated as of January 1, 2011 (as amended, the
“Agreement”); and


WHEREAS, Bank and Borrowers desire to amend the Agreement upon and subject to
the terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the premises, the covenants, promises and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which hereby is acknowledged, the parties hereto
agree as follows:


1. 
Amendments to the Agreement.



(a)      The definition of “Revolving Loan Maturity Date,” as set forth in
Section 1.01 of the Credit Agreement (Certain Defined Terms), is hereby deleted
in its entirety and replaced with the following:
 
Revolving Loan Maturity Date – March 1, 2012.
 
(b)      Section 8.01 of the Agreement (Notices) is hereby amended to modify the
notice information for the Bank to read as follows:
 
If to the Bank:
 
BMO Harris Bank N.A.
13205 Manchester Road
St. Louis, Missouri  63131
Attention:  Stephen Mueller
Telecopy No.:  (314) 543-3377
 
and with a copy to:
 
Armstrong Teasdale LLP
7700 Forsyth Boulevard
St. Louis, Missouri  63105
Attention:  John J. O’Brien
Telecopy No.:  (314) 621-5065
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Conditions To Execution Of This Amendment.  Any provision contained
herein or in the Agreement to the contrary notwithstanding, Bank’s execution of
this Amendment is subject to the following:


(a)      Bank shall have first received a certified copy of the resolutions of
each Borrower, duly adopted and authorizing the execution, delivery and
performance of this Amendment in accordance with its terms;
 
(b)      All representations and warranties made in the Agreement and herein
shall be true and correct in all material respects as of the date hereof and, by
execution of this Amendment, each Borrower hereby certifies same to Bank;
 
(c)      After giving effect to this Amendment, no Borrower shall have
defaulted, or taken or failed to take any action which, unless corrected, would
give rise to a default on any of its obligations to Bank;
 
(d)      After giving effect to this Amendment, no action or omission exists as
of the date hereof which constitutes, or which, with the passage of time, would
constitute a Default or Event of Default;
 
(e)      Each Borrower shall be in compliance with all covenants of the
Agreement, as amended;
 
(f)      All documents and filings necessary to maintain and perfect Bank’s
security interest in the personal property collateral provided for in the Loan
Documents shall be in full force and effect, and all actions necessary to
maintain and perfect the same shall have been taken;
 
(g)      No material adverse change in the financial condition of the Borrowers
taken as a whole shall have occurred since December 31, 2010, except as set
forth in the financial statements of Parent provided to Bank;
 
(h)      Bank shall have received the following documents, duly executed and
delivered by all parties thereto, and otherwise reasonably satisfactory in form
and content to Bank and its counsel:
 
 
(i)
A Secretary’s Certificate from each Borrower; and

 
 
(ii)
A good standing certificate from the Secretary of State of the organizational
State of each Borrower.

 
(i)           No pending or threatened litigation or other proceeding or
investigation shall exist which could reasonably be expected to have a material
adverse effect on the prospects, operation or financial condition of the
Borrowers taken as a whole; and
 
(j)           The Borrowers shall pay the costs and expenses of Bank (including
reasonable attorneys’ fees and expenses) in connection with the negotiation,
preparation, execution and delivery of this Amendment and all other matters
herein provided for or required in connection with this Amendment.
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Representations and Warranties.  The Borrowers hereby represent and
warrant to Bank that:
 
(a)      All representations and warranties made by the Borrowers in the
Agreement are true and correct in all material respects as if they had been made
on the date hereof.


(b)      No Default or Event of Default exists within the meaning of the
Agreement.
 
(c)      The officers of the Borrowers executing this Amendment shall be fully
authorized to do so, and all corporate actions necessary or proper to authorize
the execution of this Amendment have been duly done, taken and performed.  No
consent, authorization or approval of any other Person is necessary for the due
execution and delivery by any Borrower of this Amendment and the performance by
any Borrower of the terms hereof and thereof.  This Amendment is executed and
delivered in accordance with any laws and regulations applicable hereto and
thereto, and is the legal, valid and binding obligation of each Borrower,
enforceable in accordance with its terms.
 
(d)      The execution, delivery, and performance, in accordance with its terms,
of this Amendment will not violate any provision of any Borrower’s
organizational documents, any law, or any applicable judgment or regulation of
any court or of any public or governmental agency, officer, or authority, and
will not conflict with, result in a breach of or default under, or result in the
creation of any lien, charge or encumbrance upon any of the property or assets
of any Borrower (except for the security interest created by the Loan Documents)
under any indenture, mortgage, contract, deed of trust, or other agreement to
which any Borrower is a party or by which any Borrower or any of its properties
or assets is or may be bound.
 
4.           Entire Agreement.  This Amendment and the Agreement embody the
entire agreement between the parties respecting the subject matter hereof and
supersede all prior agreements, proposals, communications and understandings
relating to such subject matter.  The terms of the Amendment shall be considered
a part of the Agreement as if fully set forth therein.


5.           Miscellaneous.  This Amendment shall be binding upon the Borrowers
and their respective successors and the Bank and its successors and
assigns.  The Section headings are furnished for the convenience of the parties
and are not to be considered in the construction or interpretation of this
Amendment or the Agreement.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument.  Capitalized terms not defined
herein shall have the meanings set forth in the Agreement.  This Agreement shall
be a contract made under and governed by the laws of the State of Missouri
applicable to contracts made and to be performed entirely within such State.


6.           No Other Amendments.  In case of a conflict between the terms of
this Amendment and the Agreement, the terms of this Amendment control.  Except
as expressly set forth in this Amendment, the terms of the Agreement remain
unchanged and in full force and effect.  The following notice is given pursuant
to Section 432.045 of the Missouri Revised Statutes; nothing contained in such
notice shall be deemed to limit or modify the terms of the Loan
Documents:  "ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FOREBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR
RENEW SUCH DEBT ARE NOT ENFORCEABLE REGARDLESS OF THE LEGAL THEORY UPON WHICH IT
IS BASED, THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT.  TO PROTECT YOU
(BORROWER(S)) AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH
IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS
WE MAY LATER AGREE IN WRITING TO MODIFY IT."




[SIGNATURE PAGE FOLLOWS]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.
 
BORROWERS:
 
ZOLTEK COMPANIES, INC.


By: /s/Zsolt
Rumy                                                                           
Name:  Zsolt
Rumy                                                                           
Title:    CEO                                                                           
 
ZOLTEK CORPORATION


By: /s/Zsolt
Rumy                                                                           
Name:  Zsolt
Rumy                                                                           
Title:    CEO                                                                           
 
ENGINEERING TECHNOLOGY CORPORATION


By: /s/Zsolt
Rumy                                                                           
Name:  Zsolt
Rumy                                                                           
Title:    CEO                                                                           
 
ZOLTEK PROPERTIES, INC.


By: /s/Zsolt
Rumy                                                                           
Name:  Zsolt
Rumy                                                                           
Title:    CEO                                                                           
 
BANK:
 
 
BMO HARRIS BANK N.A.
 
By: /s/Stephen A.
Mueller                                                                           
Name: Stephen A.
Mueller                                                                
Title:   Assistant Vice President 
 
 
By: /s/Susan L. Bentele 
Name: Susan L.
Bentele                                                                
Title:   SVP                                                                
 
Signature page to Fifth Amendment to Credit Agreement
 
 
4

--------------------------------------------------------------------------------

 
 
SECRETARY’S CERTIFICATE
 
Zoltek Companies, Inc.
 
I, Andrew Whipple, being the duly elected and acting Secretary of Zoltek
Companies, Inc., a Missouri corporation (the “Company”), pursuant to the Fifth
Amendment to Credit Agreement of even date herewith (the “Amendment”) by and
between the Company and BMO Harris Bank N.A., do hereby certify as follows:
 
 
1.
There have been no amendments to the Articles of Incorporation or Bylaws of the
Company since December 21, 2006, and the copies of the Articles of Incorporation
and Bylaws of the Company delivered with the Secretary’s Certificate dated
December 21, 2006 remain true, complete and correct.

 
 
2.
Attached hereto as Exhibit A is a true and complete copy of the Resolutions that
were duly adopted by the Board of Directors of the Company to be effective as of
January 1, 2012 authorizing the Amendment and all transactions incident thereto,
and that the Resolutions have not been rescinded and are presently in full force
and effect.

 
 
2.
The person named below is duly elected, qualified and serving in the position
set forth opposite such person’s name and that the signature set forth below is
such person’s true and genuine signature.

 
Name
 
Position
 
Signature
Zsolt Rumy
 
CEO
 
/s/ Zsolt Rumy
Andrew Whipple
 
CFO
 
/s/Andrew Whipple

 
IN WITNESS WHEREOF, the undersigned has hereto executed this certificate as of
the 1st day of January, 2012.
 

 
/s/ Andrew Whipple 
  Andrew Whipple, Secretary

 
 
 

--------------------------------------------------------------------------------

 
 
Fifth Amendment to Credit Agreement


           WHEREAS, the Company is party to that certain Credit Agreement dated
as of May 11, 2001, as amended by that certain First Amendment to Credit
Agreement dated as of February 13, 2003, by that certain Second Amendment to
Credit Agreement dated as of January 13, 2004, by that certain Third Amendment
to Credit Agreement dated as of December 21, 2006, and by the certain Fourth
Amendment to Credit Agreement dated as of January 1, 2011 (as amended, the
“Credit Agreement”), by and among Zoltek Companies, Inc., Zoltek Corporation,
Engineering Technology Corporation, and Zoltek Properties, Inc. (collectively,
the “Borrowers”), and BMO Harris Bank N.A., successor-by-merger to M&I Marshall
& Ilsley Bank (the “Bank”), and other related agreements, documents and
instruments, which provided for the Bank to lend to the Borrowers in the form of
revolving credit loans; and


           WHEREAS, the Board of Directors has determined that it is advisable
and in the best interest of the Company to amend the Credit Agreement and has
presented to the Board a Fifth Amendment to Credit Agreement by and among the
Borrowers and the Bank, and other related agreements, documents and instruments,
pursuant to which, among other things, the Credit Agreement will be amended to
extend the Revolving Loan Maturity Date to March 1, 2012.


           NOW, THEREFORE, BE IT RESOLVED, that the Fifth Amendment to Credit
Agreement and each other related agreement, document or instrument referenced or
contemplated therein, and any collateral or security documents required to be
executed by any one or more of the Borrowers in connection therewith are hereby
authorized and approved in all respects, including all of the terms, provisions,
conditions, agreements, covenants, representations and warranties contained
therein; and be it


           FURTHER RESOLVED, that, in connection with the foregoing resolutions,
any of the President and Chief Executive Officer, the Chief Financial Officer
and Secretary, or any Vice President, and each of them acting alone (the
“Authorized Officers”), are hereby authorized and empowered for and in behalf
and in the name of the Company:


                      (a)           to borrow money and obtain other financial
accommodations in any form from Bank and/or any assignee of Bank in the amounts
set forth above, for such periods of time and upon such terms and conditions as
such officer(s) may deem desirable, and to negotiate, enter into, execute,
perform and deliver to Bank and/or any assignee of Bank such notes, credit
agreements, loan agreements, drafts, acceptances and such other agreements,
documents, instruments and certificates as Bank and/or any assignee of Bank may
from time to time require in connection therewith;


                      (b)           to guarantee to Bank and/or any assignee of
Bank the payment and performance of any and all indebtedness, liabilities and
obligations of any individual, sole proprietorship, partnership, limited
liability company, corporation, trust, association (incorporated or
unincorporated) or other entity to Bank and/or any assignee of Bank, whether now
existing or hereafter incurred or arising, upon such terms and conditions as
Bank and/or any assignee of Bank may require, and to negotiate, enter into,
execute, perform and deliver to Bank and/or any assignee of Bank such guaranties
and such other agreements, documents, instruments and certificates as Bank
and/or any assignee of Bank may from time to time require in connection
therewith;
 
 
 

--------------------------------------------------------------------------------

 


                      (c)           to pledge with, or assign, endorse,
negotiate and guarantee to, Bank and/or any assignee of Bank and/or any agent
for Bank or to grant to Bank and/or any assignee of Bank and/or any agent for
Bank a lien, mortgage, deed of trust or other encumbrance upon or a security
interest in, such present and future assets and property of the Company, real or
personal, tangible or intangible, or any interest therein, as may now or
hereafter be required by Bank and/or any assignee of Bank and/or any agent for
Bank, including, without limitation, present and future accounts, accounts
receivable, contract rights, instruments, documents, chattel paper, notes,
stocks, bonds, certificates of deposit, bills of lading, warehouse receipts,
insurance policies, inventory, machinery, equipment, furniture, furnishings,
fixtures, real estate, improvements and general intangibles, as security for any
and all indebtedness, liabilities and obligations of the Company or any other
individual, sole proprietorship, partnership, limited liability company,
corporation, trust, association (incorporated or unincorporated) or other entity
to Bank and/or any assignee of Bank and/or any agent for Bank, and to negotiate,
enter into, execute, perform and deliver to Bank and/or any assignee of Bank
and/or any agent for Bank such pledge agreements, security agreements,
mortgages, deeds of trust, assignments, agreements of pledge, hypothecation
agreements and financing statements and such other agreements, documents,
instruments and certificates as Bank and/or any assignee of Bank and/or any
agent for Bank may from time to time require in connection therewith;


                      (d)           to subordinate the payment and performance
of any and all indebtedness, liabilities and obligations of any individual, sole
proprietorship, partnership, limited liability company, corporation, trust,
association (incorporated or unincorporated) or other entity to the Company,
whether now existing or hereafter incurred or arising, to the payment and
performance of any and all indebtedness, liabilities and obligations of such
individual, sole proprietorship, partnership, limited liability company,
corporation, trust, association (incorporated or unincorporated) or other entity
to Bank and/or any assignee of Bank, whether now existing or hereafter incurred
or arising, upon such terms and conditions as Bank and/or any assignee of Bank
may require, and to negotiate, enter into, execute, perform and deliver to Bank
and/or any assignee of Bank such subordination agreements and such other
agreements, documents, instruments and certificates as Bank and/or any assignee
of Bank may from time to time require in connection therewith;


                      (e)           to withdraw from Bank and/or any assignee of
Bank and/or any agent for Bank and give receipts therefor, and to authorize and
request Bank and/or any assignee of Bank and/or any agent for Bank to sell and
deliver for the account of the Company, any of the assets and property of the
Company at any time pledged, assigned or endorsed to Bank and/or any assignee of
Bank and/or any agent for Bank or upon which Bank and/or any assignee of Bank
and/or any agent for Bank has a lien, mortgage, deed of trust, security interest
or other encumbrance;


                      (f)           from time to time to amend, modify,
restructure, supplement, extend, renew or terminate any arrangements or
agreements with Bank and/or any assignee of Bank and/or any agent for Bank upon
such terms and conditions as such officer(s) of the Company may deem desirable,
and to negotiate, enter into, execute, perform and deliver to Bank and/or any
assignee of Bank and/or any agent for Bank such agreements, documents,
instruments and certificates as Bank and/or any assignee of Bank and/or any
agent for Bank may from time to time require in connection therewith; and


                      (g)           to take any and all other actions and
execute, perform and deliver to Bank and/or any assignee of Bank and/or any
agent for Bank any and all other agreements, documents, instruments and
certificates (including, without limitation,  borrowing notices, borrowing
requests, borrowing base certificates, collateral reports and compliance
certificates) as may be necessary or appropriate to consummate the transactions
authorized by these resolutions and to perform all of the terms, provisions and
conditions of each of the agreements, documents, instruments and certificates
referred to in these resolutions; and be it
 
 
-2-

--------------------------------------------------------------------------------

 


           FURTHER RESOLVED, that the execution by any such officer(s) of the
Company of any agreement, document, instrument or certificate referred to in
these resolutions shall be prima facie evidence and proof of the approval
thereof and of all of the terms, provisions and conditions contained therein and
that any and all acts and things which any such officer(s) of the Company may do
or perform in conformity with the powers conferred upon them by these
resolutions are hereby expressly authorized, approved, ratified and confirmed;
and be it


           FURTHER RESOLVED, that the Secretary and each other officer of the
Company be, and hereby is, authorized and empowered to certify to Bank and/or
any assignee of Bank and/or any agent for Bank the names of the present officers
of the Company and the offices, respectively, held by them, together with
specimens of their signatures, and in case of any change of any office holder,
the fact of such change and the name of any new officer together with a specimen
of his or her signature; and Bank and any assignee of Bank and any agent for
Bank are hereby authorized to honor any instrument signed by any new officer or
officers in respect of whom it has received any such certificate or
certificates, with the same force and effect as if said officer or officers were
named in the foregoing resolutions; and be it


           FURTHER RESOLVED, that Bank and any assignee of Bank and any agent
for Bank shall be indemnified and held harmless by the Company from and against
any and all damages, losses, liabilities, costs and expenses, including, without
limitation, reasonable attorneys’ fees and expenses, incurred by Bank and/or any
assignee of Bank and/or any agent for Bank in acting pursuant to these
resolutions, and until Bank, each assignee of Bank and each agent for Bank has
actually received notice in writing from the Secretary or any other officer of
the Company of any change in these resolutions, Bank, each assignee of Bank and
each agent for Bank is authorized to act in pursuance hereof.
 
 
-3-

--------------------------------------------------------------------------------

 
 
SECRETARY’S CERTIFICATE
 
Zoltek Corporation
 
I, Andrew Whipple, being the duly elected and acting Secretary of Zoltek
Corporation, a Missouri corporation (the “Company”), pursuant to the Fifth
Amendment to Credit Agreement of even date herewith (the “Amendment”) by and
between the Company and BMO Harris Bank N.A., do hereby certify as follows:
 
 
1.
There have been no amendments to the Articles of Incorporation or Bylaws of the
Company since December 21, 2006, and the copies of the Articles of Incorporation
and Bylaws of the Company delivered with the Secretary’s Certificate dated
December 21, 2006 remain true, complete and correct.

 
 
2.
Attached hereto as Exhibit A is a true and complete copy of the Resolutions that
were duly adopted by the Board of Directors of the Company to be effective as of
January 1, 2012 authorizing the Amendment and all transactions incident thereto,
and that the Resolutions have not been rescinded and are presently in full force
and effect.

 
 
2.
The person named below is duly elected, qualified and serving in the position
set forth opposite such person’s name and that the signature set forth below is
such person’s true and genuine signature.

 
Name
 
Position
 
Signature
Zsolt Rumy
 
CEO
 
/s/ Zsolt Rumy
Andrew Whipple
 
CFO
 
/s/Andrew Whipple

 
IN WITNESS WHEREOF, the undersigned has hereto executed this certificate as of
the 1st day of January, 2012.
 

 
/s/ Andrew Whipple 
  Andrew Whipple, Secretary



 
 

--------------------------------------------------------------------------------

 
 
Fifth Amendment to Credit Agreement


           WHEREAS, the Company is party to that certain Credit Agreement dated
as of May 11, 2001, as amended by that certain First Amendment to Credit
Agreement dated as of February 13, 2003, by that certain Second Amendment to
Credit Agreement dated as of January 13, 2004, by that certain Third Amendment
to Credit Agreement dated as of December 21, 2006, and by the certain Fourth
Amendment to Credit Agreement dated as of January 1, 2011 (as amended, the
“Credit Agreement”), by and among Zoltek Companies, Inc., Zoltek Corporation,
Engineering Technology Corporation, and Zoltek Properties, Inc. (collectively,
the “Borrowers”), and BMO Harris Bank N.A., successor-by-merger to M&I Marshall
& Ilsley Bank (the “Bank”), and other related agreements, documents and
instruments, which provided for the Bank to lend to the Borrowers in the form of
revolving credit loans; and


           WHEREAS, the Board of Directors has determined that it is advisable
and in the best interest of the Company to amend the Credit Agreement and has
presented to the Board a Fifth Amendment to Credit Agreement by and among the
Borrowers and the Bank, and other related agreements, documents and instruments,
pursuant to which, among other things, the Credit Agreement will be amended to
extend the Revolving Loan Maturity Date to March 1, 2012.


           NOW, THEREFORE, BE IT RESOLVED, that the Fifth Amendment to Credit
Agreement and each other related agreement, document or instrument referenced or
contemplated therein, and any collateral or security documents required to be
executed by any one or more of the Borrowers in connection therewith are hereby
authorized and approved in all respects, including all of the terms, provisions,
conditions, agreements, covenants, representations and warranties contained
therein; and be it


           FURTHER RESOLVED, that, in connection with the foregoing resolutions,
any of the President and Chief Executive Officer, the Chief Financial Officer
and Secretary, or any Vice President, and each of them acting alone (the
“Authorized Officers”), are hereby authorized and empowered for and in behalf
and in the name of the Company:


                      (a)           to borrow money and obtain other financial
accommodations in any form from Bank and/or any assignee of Bank in the amounts
set forth above, for such periods of time and upon such terms and conditions as
such officer(s) may deem desirable, and to negotiate, enter into, execute,
perform and deliver to Bank and/or any assignee of Bank such notes, credit
agreements, loan agreements, drafts, acceptances and such other agreements,
documents, instruments and certificates as Bank and/or any assignee of Bank may
from time to time require in connection therewith;


                      (b)           to guarantee to Bank and/or any assignee of
Bank the payment and performance of any and all indebtedness, liabilities and
obligations of any individual, sole proprietorship, partnership, limited
liability company, corporation, trust, association (incorporated or
unincorporated) or other entity to Bank and/or any assignee of Bank, whether now
existing or hereafter incurred or arising, upon such terms and conditions as
Bank and/or any assignee of Bank may require, and to negotiate, enter into,
execute, perform and deliver to Bank and/or any assignee of Bank such guaranties
and such other agreements, documents, instruments and certificates as Bank
and/or any assignee of Bank may from time to time require in connection
therewith;
 
 
 

--------------------------------------------------------------------------------

 


                      (c)           to pledge with, or assign, endorse,
negotiate and guarantee to, Bank and/or any assignee of Bank and/or any agent
for Bank or to grant to Bank and/or any assignee of Bank and/or any agent for
Bank a lien, mortgage, deed of trust or other encumbrance upon or a security
interest in, such present and future assets and property of the Company, real or
personal, tangible or intangible, or any interest therein, as may now or
hereafter be required by Bank and/or any assignee of Bank and/or any agent for
Bank, including, without limitation, present and future accounts, accounts
receivable, contract rights, instruments, documents, chattel paper, notes,
stocks, bonds, certificates of deposit, bills of lading, warehouse receipts,
insurance policies, inventory, machinery, equipment, furniture, furnishings,
fixtures, real estate, improvements and general intangibles, as security for any
and all indebtedness, liabilities and obligations of the Company or any other
individual, sole proprietorship, partnership, limited liability company,
corporation, trust, association (incorporated or unincorporated) or other entity
to Bank and/or any assignee of Bank and/or any agent for Bank, and to negotiate,
enter into, execute, perform and deliver to Bank and/or any assignee of Bank
and/or any agent for Bank such pledge agreements, security agreements,
mortgages, deeds of trust, assignments, agreements of pledge, hypothecation
agreements and financing statements and such other agreements, documents,
instruments and certificates as Bank and/or any assignee of Bank and/or any
agent for Bank may from time to time require in connection therewith;


                      (d)           to subordinate the payment and performance
of any and all indebtedness, liabilities and obligations of any individual, sole
proprietorship, partnership, limited liability company, corporation, trust,
association (incorporated or unincorporated) or other entity to the Company,
whether now existing or hereafter incurred or arising, to the payment and
performance of any and all indebtedness, liabilities and obligations of such
individual, sole proprietorship, partnership, limited liability company,
corporation, trust, association (incorporated or unincorporated) or other entity
to Bank and/or any assignee of Bank, whether now existing or hereafter incurred
or arising, upon such terms and conditions as Bank and/or any assignee of Bank
may require, and to negotiate, enter into, execute, perform and deliver to Bank
and/or any assignee of Bank such subordination agreements and such other
agreements, documents, instruments and certificates as Bank and/or any assignee
of Bank may from time to time require in connection therewith;


                      (e)           to withdraw from Bank and/or any assignee of
Bank and/or any agent for Bank and give receipts therefor, and to authorize and
request Bank and/or any assignee of Bank and/or any agent for Bank to sell and
deliver for the account of the Company, any of the assets and property of the
Company at any time pledged, assigned or endorsed to Bank and/or any assignee of
Bank and/or any agent for Bank or upon which Bank and/or any assignee of Bank
and/or any agent for Bank has a lien, mortgage, deed of trust, security interest
or other encumbrance;


                      (f)           from time to time to amend, modify,
restructure, supplement, extend, renew or terminate any arrangements or
agreements with Bank and/or any assignee of Bank and/or any agent for Bank upon
such terms and conditions as such officer(s) of the Company may deem desirable,
and to negotiate, enter into, execute, perform and deliver to Bank and/or any
assignee of Bank and/or any agent for Bank such agreements, documents,
instruments and certificates as Bank and/or any assignee of Bank and/or any
agent for Bank may from time to time require in connection therewith; and


                      (g)           to take any and all other actions and
execute, perform and deliver to Bank and/or any assignee of Bank and/or any
agent for Bank any and all other agreements, documents, instruments and
certificates (including, without limitation,  borrowing notices, borrowing
requests, borrowing base certificates, collateral reports and compliance
certificates) as may be necessary or appropriate to consummate the transactions
authorized by these resolutions and to perform all of the terms, provisions and
conditions of each of the agreements, documents, instruments and certificates
referred to in these resolutions; and be it
 
 
-2-

--------------------------------------------------------------------------------

 


           FURTHER RESOLVED, that the execution by any such officer(s) of the
Company of any agreement, document, instrument or certificate referred to in
these resolutions shall be prima facie evidence and proof of the approval
thereof and of all of the terms, provisions and conditions contained therein and
that any and all acts and things which any such officer(s) of the Company may do
or perform in conformity with the powers conferred upon them by these
resolutions are hereby expressly authorized, approved, ratified and confirmed;
and be it


           FURTHER RESOLVED, that the Secretary and each other officer of the
Company be, and hereby is, authorized and empowered to certify to Bank and/or
any assignee of Bank and/or any agent for Bank the names of the present officers
of the Company and the offices, respectively, held by them, together with
specimens of their signatures, and in case of any change of any office holder,
the fact of such change and the name of any new officer together with a specimen
of his or her signature; and Bank and any assignee of Bank and any agent for
Bank are hereby authorized to honor any instrument signed by any new officer or
officers in respect of whom it has received any such certificate or
certificates, with the same force and effect as if said officer or officers were
named in the foregoing resolutions; and be it


           FURTHER RESOLVED, that Bank and any assignee of Bank and any agent
for Bank shall be indemnified and held harmless by the Company from and against
any and all damages, losses, liabilities, costs and expenses, including, without
limitation, reasonable attorneys’ fees and expenses, incurred by Bank and/or any
assignee of Bank and/or any agent for Bank in acting pursuant to these
resolutions, and until Bank, each assignee of Bank and each agent for Bank has
actually received notice in writing from the Secretary or any other officer of
the Company of any change in these resolutions, Bank, each assignee of Bank and
each agent for Bank is authorized to act in pursuance hereof.
 
 
-3-

--------------------------------------------------------------------------------

 
 
SECRETARY’S CERTIFICATE
 
Zoltek Properties, Inc.
 
I, Andrew Whipple, being the duly elected and acting Secretary of Zoltek
Properties, Inc., a Missouri corporation (the “Company”), pursuant to the Fifth
Amendment to Credit Agreement of even date herewith (the “Amendment”) by and
between the Company and BMO Harris Bank N.A., do hereby certify as follows:
 
 
1.
There have been no amendments to the Articles of Incorporation or Bylaws of the
Company since December 21, 2006, and the copies of the Articles of Incorporation
and Bylaws of the Company delivered with the Secretary’s Certificate dated
December 21, 2006 remain true, complete and correct.

 
 
2.
Attached hereto as Exhibit A is a true and complete copy of the Resolutions that
were duly adopted by the Board of Directors of the Company to be effective as of
January 1, 2012 authorizing the Amendment and all transactions incident thereto,
and that the Resolutions have not been rescinded and are presently in full force
and effect.

 
 
2.
The person named below is duly elected, qualified and serving in the position
set forth opposite such person’s name and that the signature set forth below is
such person’s true and genuine signature.

 
Name
 
Position
 
Signature
Zsolt Rumy
 
CEO
 
/s/ Zsolt Rumy
Andrew Whipple
 
CFO
 
/s/Andrew Whipple

 
IN WITNESS WHEREOF, the undersigned has hereto executed this certificate as of
the 1st day of January, 2012.
 

 
/s/ Andrew Whipple 
  Andrew Whipple, Secretary

 
 
 

--------------------------------------------------------------------------------

 
 
Fifth Amendment to Credit Agreement


           WHEREAS, the Company is party to that certain Credit Agreement dated
as of May 11, 2001, as amended by that certain First Amendment to Credit
Agreement dated as of February 13, 2003, by that certain Second Amendment to
Credit Agreement dated as of January 13, 2004, by that certain Third Amendment
to Credit Agreement dated as of December 21, 2006, and by the certain Fourth
Amendment to Credit Agreement dated as of January 1, 2011 (as amended, the
“Credit Agreement”), by and among Zoltek Companies, Inc., Zoltek Corporation,
Engineering Technology Corporation, and Zoltek Properties, Inc. (collectively,
the “Borrowers”), and BMO Harris Bank N.A., successor-by-merger to M&I Marshall
& Ilsley Bank (the “Bank”), and other related agreements, documents and
instruments, which provided for the Bank to lend to the Borrowers in the form of
revolving credit loans; and


           WHEREAS, the Board of Directors has determined that it is advisable
and in the best interest of the Company to amend the Credit Agreement and has
presented to the Board a Fifth Amendment to Credit Agreement by and among the
Borrowers and the Bank, and other related agreements, documents and instruments,
pursuant to which, among other things, the Credit Agreement will be amended to
extend the Revolving Loan Maturity Date to March 1, 2012.


           NOW, THEREFORE, BE IT RESOLVED, that the Fifth Amendment to Credit
Agreement and each other related agreement, document or instrument referenced or
contemplated therein, and any collateral or security documents required to be
executed by any one or more of the Borrowers in connection therewith are hereby
authorized and approved in all respects, including all of the terms, provisions,
conditions, agreements, covenants, representations and warranties contained
therein; and be it


           FURTHER RESOLVED, that, in connection with the foregoing resolutions,
any of the President and Chief Executive Officer, the Chief Financial Officer
and Secretary, or any Vice President, and each of them acting alone (the
“Authorized Officers”), are hereby authorized and empowered for and in behalf
and in the name of the Company:


                      (a)           to borrow money and obtain other financial
accommodations in any form from Bank and/or any assignee of Bank in the amounts
set forth above, for such periods of time and upon such terms and conditions as
such officer(s) may deem desirable, and to negotiate, enter into, execute,
perform and deliver to Bank and/or any assignee of Bank such notes, credit
agreements, loan agreements, drafts, acceptances and such other agreements,
documents, instruments and certificates as Bank and/or any assignee of Bank may
from time to time require in connection therewith;


                      (b)           to guarantee to Bank and/or any assignee of
Bank the payment and performance of any and all indebtedness, liabilities and
obligations of any individual, sole proprietorship, partnership, limited
liability company, corporation, trust, association (incorporated or
unincorporated) or other entity to Bank and/or any assignee of Bank, whether now
existing or hereafter incurred or arising, upon such terms and conditions as
Bank and/or any assignee of Bank may require, and to negotiate, enter into,
execute, perform and deliver to Bank and/or any assignee of Bank such guaranties
and such other agreements, documents, instruments and certificates as Bank
and/or any assignee of Bank may from time to time require in connection
therewith;
 
 
 

--------------------------------------------------------------------------------

 


                      (c)           to pledge with, or assign, endorse,
negotiate and guarantee to, Bank and/or any assignee of Bank and/or any agent
for Bank or to grant to Bank and/or any assignee of Bank and/or any agent for
Bank a lien, mortgage, deed of trust or other encumbrance upon or a security
interest in, such present and future assets and property of the Company, real or
personal, tangible or intangible, or any interest therein, as may now or
hereafter be required by Bank and/or any assignee of Bank and/or any agent for
Bank, including, without limitation, present and future accounts, accounts
receivable, contract rights, instruments, documents, chattel paper, notes,
stocks, bonds, certificates of deposit, bills of lading, warehouse receipts,
insurance policies, inventory, machinery, equipment, furniture, furnishings,
fixtures, real estate, improvements and general intangibles, as security for any
and all indebtedness, liabilities and obligations of the Company or any other
individual, sole proprietorship, partnership, limited liability company,
corporation, trust, association (incorporated or unincorporated) or other entity
to Bank and/or any assignee of Bank and/or any agent for Bank, and to negotiate,
enter into, execute, perform and deliver to Bank and/or any assignee of Bank
and/or any agent for Bank such pledge agreements, security agreements,
mortgages, deeds of trust, assignments, agreements of pledge, hypothecation
agreements and financing statements and such other agreements, documents,
instruments and certificates as Bank and/or any assignee of Bank and/or any
agent for Bank may from time to time require in connection therewith;


                      (d)           to subordinate the payment and performance
of any and all indebtedness, liabilities and obligations of any individual, sole
proprietorship, partnership, limited liability company, corporation, trust,
association (incorporated or unincorporated) or other entity to the Company,
whether now existing or hereafter incurred or arising, to the payment and
performance of any and all indebtedness, liabilities and obligations of such
individual, sole proprietorship, partnership, limited liability company,
corporation, trust, association (incorporated or unincorporated) or other entity
to Bank and/or any assignee of Bank, whether now existing or hereafter incurred
or arising, upon such terms and conditions as Bank and/or any assignee of Bank
may require, and to negotiate, enter into, execute, perform and deliver to Bank
and/or any assignee of Bank such subordination agreements and such other
agreements, documents, instruments and certificates as Bank and/or any assignee
of Bank may from time to time require in connection therewith;


                      (e)           to withdraw from Bank and/or any assignee of
Bank and/or any agent for Bank and give receipts therefor, and to authorize and
request Bank and/or any assignee of Bank and/or any agent for Bank to sell and
deliver for the account of the Company, any of the assets and property of the
Company at any time pledged, assigned or endorsed to Bank and/or any assignee of
Bank and/or any agent for Bank or upon which Bank and/or any assignee of Bank
and/or any agent for Bank has a lien, mortgage, deed of trust, security interest
or other encumbrance;


                      (f)           from time to time to amend, modify,
restructure, supplement, extend, renew or terminate any arrangements or
agreements with Bank and/or any assignee of Bank and/or any agent for Bank upon
such terms and conditions as such officer(s) of the Company may deem desirable,
and to negotiate, enter into, execute, perform and deliver to Bank and/or any
assignee of Bank and/or any agent for Bank such agreements, documents,
instruments and certificates as Bank and/or any assignee of Bank and/or any
agent for Bank may from time to time require in connection therewith; and


                      (g)           to take any and all other actions and
execute, perform and deliver to Bank and/or any assignee of Bank and/or any
agent for Bank any and all other agreements, documents, instruments and
certificates (including, without limitation,  borrowing notices, borrowing
requests, borrowing base certificates, collateral reports and compliance
certificates) as may be necessary or appropriate to consummate the transactions
authorized by these resolutions and to perform all of the terms, provisions and
conditions of each of the agreements, documents, instruments and certificates
referred to in these resolutions; and be it
 
 
-2-

--------------------------------------------------------------------------------

 


           FURTHER RESOLVED, that the execution by any such officer(s) of the
Company of any agreement, document, instrument or certificate referred to in
these resolutions shall be prima facie evidence and proof of the approval
thereof and of all of the terms, provisions and conditions contained therein and
that any and all acts and things which any such officer(s) of the Company may do
or perform in conformity with the powers conferred upon them by these
resolutions are hereby expressly authorized, approved, ratified and confirmed;
and be it


           FURTHER RESOLVED, that the Secretary and each other officer of the
Company be, and hereby is, authorized and empowered to certify to Bank and/or
any assignee of Bank and/or any agent for Bank the names of the present officers
of the Company and the offices, respectively, held by them, together with
specimens of their signatures, and in case of any change of any office holder,
the fact of such change and the name of any new officer together with a specimen
of his or her signature; and Bank and any assignee of Bank and any agent for
Bank are hereby authorized to honor any instrument signed by any new officer or
officers in respect of whom it has received any such certificate or
certificates, with the same force and effect as if said officer or officers were
named in the foregoing resolutions; and be it


           FURTHER RESOLVED, that Bank and any assignee of Bank and any agent
for Bank shall be indemnified and held harmless by the Company from and against
any and all damages, losses, liabilities, costs and expenses, including, without
limitation, reasonable attorneys’ fees and expenses, incurred by Bank and/or any
assignee of Bank and/or any agent for Bank in acting pursuant to these
resolutions, and until Bank, each assignee of Bank and each agent for Bank has
actually received notice in writing from the Secretary or any other officer of
the Company of any change in these resolutions, Bank, each assignee of Bank and
each agent for Bank is authorized to act in pursuance hereof.
 
 
-3-

--------------------------------------------------------------------------------

 
 
SECRETARY’S CERTIFICATE
 
Engineering Technology Corporation
 
I, Andrew Whipple, being the duly elected and acting Secretary of Engineering
Technology Corporation, a Missouri corporation (the “Company”), pursuant to the
Fifth Amendment to Credit Agreement of even date herewith (the “Amendment”) by
and between the Company and BMO Harris Bank N.A., do hereby certify as follows:
 
 
1.
There have been no amendments to the Articles of Incorporation or Bylaws of the
Company since December 21, 2006, and the copies of the Articles of Incorporation
and Bylaws of the Company delivered with the Secretary’s Certificate dated
December 21, 2006 remain true, complete and correct.

 
 
2.
Attached hereto as Exhibit A is a true and complete copy of the Resolutions that
were duly adopted by the Board of Directors of the Company to be effective as of
January 1, 2012 authorizing the Amendment and all transactions incident thereto,
and that the Resolutions have not been rescinded and are presently in full force
and effect.

 
 
2.
The person named below is duly elected, qualified and serving in the position
set forth opposite such person’s name and that the signature set forth below is
such person’s true and genuine signature.

 
Name
 
Position
 
Signature
Zsolt Rumy
 
CEO
 
/s/ Zsolt Rumy
Andrew Whipple
 
CFO
 
/s/Andrew Whipple

 
IN WITNESS WHEREOF, the undersigned has hereto executed this certificate as of
the 1st day of January, 2012.
 

 
/s/ Andrew Whipple 
  Andrew Whipple, Secretary

 
 
 

--------------------------------------------------------------------------------

 
 
Fifth Amendment to Credit Agreement


           WHEREAS, the Company is party to that certain Credit Agreement dated
as of May 11, 2001, as amended by that certain First Amendment to Credit
Agreement dated as of February 13, 2003, by that certain Second Amendment to
Credit Agreement dated as of January 13, 2004, by that certain Third Amendment
to Credit Agreement dated as of December 21, 2006, and by the certain Fourth
Amendment to Credit Agreement dated as of January 1, 2011 (as amended, the
“Credit Agreement”), by and among Zoltek Companies, Inc., Zoltek Corporation,
Engineering Technology Corporation, and Zoltek Properties, Inc. (collectively,
the “Borrowers”), and BMO Harris Bank N.A., successor-by-merger to M&I Marshall
& Ilsley Bank (the “Bank”), and other related agreements, documents and
instruments, which provided for the Bank to lend to the Borrowers in the form of
revolving credit loans; and


           WHEREAS, the Board of Directors has determined that it is advisable
and in the best interest of the Company to amend the Credit Agreement and has
presented to the Board a Fifth Amendment to Credit Agreement by and among the
Borrowers and the Bank, and other related agreements, documents and instruments,
pursuant to which, among other things, the Credit Agreement will be amended to
extend the Revolving Loan Maturity Date to March 1, 2012.


           NOW, THEREFORE, BE IT RESOLVED, that the Fifth Amendment to Credit
Agreement and each other related agreement, document or instrument referenced or
contemplated therein, and any collateral or security documents required to be
executed by any one or more of the Borrowers in connection therewith are hereby
authorized and approved in all respects, including all of the terms, provisions,
conditions, agreements, covenants, representations and warranties contained
therein; and be it


           FURTHER RESOLVED, that, in connection with the foregoing resolutions,
any of the President and Chief Executive Officer, the Chief Financial Officer
and Secretary, or any Vice President, and each of them acting alone (the
“Authorized Officers”), are hereby authorized and empowered for and in behalf
and in the name of the Company:


                      (a)           to borrow money and obtain other financial
accommodations in any form from Bank and/or any assignee of Bank in the amounts
set forth above, for such periods of time and upon such terms and conditions as
such officer(s) may deem desirable, and to negotiate, enter into, execute,
perform and deliver to Bank and/or any assignee of Bank such notes, credit
agreements, loan agreements, drafts, acceptances and such other agreements,
documents, instruments and certificates as Bank and/or any assignee of Bank may
from time to time require in connection therewith;


                      (b)           to guarantee to Bank and/or any assignee of
Bank the payment and performance of any and all indebtedness, liabilities and
obligations of any individual, sole proprietorship, partnership, limited
liability company, corporation, trust, association (incorporated or
unincorporated) or other entity to Bank and/or any assignee of Bank, whether now
existing or hereafter incurred or arising, upon such terms and conditions as
Bank and/or any assignee of Bank may require, and to negotiate, enter into,
execute, perform and deliver to Bank and/or any assignee of Bank such guaranties
and such other agreements, documents, instruments and certificates as Bank
and/or any assignee of Bank may from time to time require in connection
therewith;
 
 
 

--------------------------------------------------------------------------------

 


                      (c)           to pledge with, or assign, endorse,
negotiate and guarantee to, Bank and/or any assignee of Bank and/or any agent
for Bank or to grant to Bank and/or any assignee of Bank and/or any agent for
Bank a lien, mortgage, deed of trust or other encumbrance upon or a security
interest in, such present and future assets and property of the Company, real or
personal, tangible or intangible, or any interest therein, as may now or
hereafter be required by Bank and/or any assignee of Bank and/or any agent for
Bank, including, without limitation, present and future accounts, accounts
receivable, contract rights, instruments, documents, chattel paper, notes,
stocks, bonds, certificates of deposit, bills of lading, warehouse receipts,
insurance policies, inventory, machinery, equipment, furniture, furnishings,
fixtures, real estate, improvements and general intangibles, as security for any
and all indebtedness, liabilities and obligations of the Company or any other
individual, sole proprietorship, partnership, limited liability company,
corporation, trust, association (incorporated or unincorporated) or other entity
to Bank and/or any assignee of Bank and/or any agent for Bank, and to negotiate,
enter into, execute, perform and deliver to Bank and/or any assignee of Bank
and/or any agent for Bank such pledge agreements, security agreements,
mortgages, deeds of trust, assignments, agreements of pledge, hypothecation
agreements and financing statements and such other agreements, documents,
instruments and certificates as Bank and/or any assignee of Bank and/or any
agent for Bank may from time to time require in connection therewith;


                      (d)           to subordinate the payment and performance
of any and all indebtedness, liabilities and obligations of any individual, sole
proprietorship, partnership, limited liability company, corporation, trust,
association (incorporated or unincorporated) or other entity to the Company,
whether now existing or hereafter incurred or arising, to the payment and
performance of any and all indebtedness, liabilities and obligations of such
individual, sole proprietorship, partnership, limited liability company,
corporation, trust, association (incorporated or unincorporated) or other entity
to Bank and/or any assignee of Bank, whether now existing or hereafter incurred
or arising, upon such terms and conditions as Bank and/or any assignee of Bank
may require, and to negotiate, enter into, execute, perform and deliver to Bank
and/or any assignee of Bank such subordination agreements and such other
agreements, documents, instruments and certificates as Bank and/or any assignee
of Bank may from time to time require in connection therewith;


                      (e)           to withdraw from Bank and/or any assignee of
Bank and/or any agent for Bank and give receipts therefor, and to authorize and
request Bank and/or any assignee of Bank and/or any agent for Bank to sell and
deliver for the account of the Company, any of the assets and property of the
Company at any time pledged, assigned or endorsed to Bank and/or any assignee of
Bank and/or any agent for Bank or upon which Bank and/or any assignee of Bank
and/or any agent for Bank has a lien, mortgage, deed of trust, security interest
or other encumbrance;


                      (f)           from time to time to amend, modify,
restructure, supplement, extend, renew or terminate any arrangements or
agreements with Bank and/or any assignee of Bank and/or any agent for Bank upon
such terms and conditions as such officer(s) of the Company may deem desirable,
and to negotiate, enter into, execute, perform and deliver to Bank and/or any
assignee of Bank and/or any agent for Bank such agreements, documents,
instruments and certificates as Bank and/or any assignee of Bank and/or any
agent for Bank may from time to time require in connection therewith; and


                      (g)           to take any and all other actions and
execute, perform and deliver to Bank and/or any assignee of Bank and/or any
agent for Bank any and all other agreements, documents, instruments and
certificates (including, without limitation,  borrowing notices, borrowing
requests, borrowing base certificates, collateral reports and compliance
certificates) as may be necessary or appropriate to consummate the transactions
authorized by these resolutions and to perform all of the terms, provisions and
conditions of each of the agreements, documents, instruments and certificates
referred to in these resolutions; and be it
 
 
-2-

--------------------------------------------------------------------------------

 


           FURTHER RESOLVED, that the execution by any such officer(s) of the
Company of any agreement, document, instrument or certificate referred to in
these resolutions shall be prima facie evidence and proof of the approval
thereof and of all of the terms, provisions and conditions contained therein and
that any and all acts and things which any such officer(s) of the Company may do
or perform in conformity with the powers conferred upon them by these
resolutions are hereby expressly authorized, approved, ratified and confirmed;
and be it


           FURTHER RESOLVED, that the Secretary and each other officer of the
Company be, and hereby is, authorized and empowered to certify to Bank and/or
any assignee of Bank and/or any agent for Bank the names of the present officers
of the Company and the offices, respectively, held by them, together with
specimens of their signatures, and in case of any change of any office holder,
the fact of such change and the name of any new officer together with a specimen
of his or her signature; and Bank and any assignee of Bank and any agent for
Bank are hereby authorized to honor any instrument signed by any new officer or
officers in respect of whom it has received any such certificate or
certificates, with the same force and effect as if said officer or officers were
named in the foregoing resolutions; and be it


           FURTHER RESOLVED, that Bank and any assignee of Bank and any agent
for Bank shall be indemnified and held harmless by the Company from and against
any and all damages, losses, liabilities, costs and expenses, including, without
limitation, reasonable attorneys’ fees and expenses, incurred by Bank and/or any
assignee of Bank and/or any agent for Bank in acting pursuant to these
resolutions, and until Bank, each assignee of Bank and each agent for Bank has
actually received notice in writing from the Secretary or any other officer of
the Company of any change in these resolutions, Bank, each assignee of Bank and
each agent for Bank is authorized to act in pursuance hereof.
 
 
 
-3-